Citation Nr: 1705639	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  14-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for bilateral knee condition.

4.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2012 and April 2013 rating decisions in the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Veteran initially filed a claim for a right ankle disability, which was denied in the April 2012 rating decision.  He subsequently filed a claim for service connection for the left ankle, which was denied in the April 2013 rating decision.  The Board has stated both claims as one issue as the Veteran raises the same theories of service connection for both ankles. 

Although it is not absolutely clear, it appears the RO has treated the Veteran's low back claim as a claim to reopen the original claim for service connection based upon new and material evidence.  The claim was certified to the Board as a service claim issue but both the April 2013 rating decision and the January 2015 statement of the case discuss what constitutes new and material evidence in denying the Veteran's claim.  The RO first issued a rating decision denying service connection for the back with notification in April 2012.  Within one year of notification, the Veteran in March 2013 submitted a statement to VA explaining how he injured his back in service.  The April 2013 rating decision was also issued within a year of notification of the April 2012 rating decision.  

The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As noted, it appears the RO treated the Veteran's current back claim as a claim to reopen.  This is incorrect as the Veteran submitted new evidence within a year of the first April 2012 rating decision and therefore it did not become final.  38 C.F.R. § 3.156 (b).  

In addition, the claim was also reajudicated within a year of the first rating decision and the Veteran filed a timely notice of disagreement to that rating decision.  38 C.F.R. § 20.302.  The RO then issued the statement of the case in January 2015 and he filed a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board has therefore stated the issue as an original claim for service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a lumbar spine disability, service connection for bilateral knee disabilities, and service connection for bilateral ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral pes planus disability had its onset in service.

CONCLUSION OF LAW

The criteria for service connection for pes planus are met. 38 U.S.C.A. § § 1110, 5107(b) (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that the Veteran was noted to have minor pes planus in December 1981 and January 1982.  Medical records noted the Veteran still had pes planus in records dated September 2009, July 2015, and October 2015. June 2015.  The Veteran testified that his feet started giving him problems in service, which continued to progress after service.  

After review of the evidence and resolving all doubt in favor of the Veteran, the Board finds there is sufficient evidence to establish service connection for pes planus.  The Veteran was diagnosed with pes planus in service and still has it today.  This evidence demonstrates the Veteran's current disability of pes planus had its inception during service with symptoms continuing to the present.  38 C.F.R. § 3.303(a), (b).  

While there otherwise is no medical opinion in the file linking the current diagnosis of bilateral foot pes planus to service, this is a case in which the Veteran's lay opinion is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)(Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  The Veteran is competent to describe symptoms and their onset which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses). 

The Board finds the Veteran's statements as to the onset of feet symptoms and their course during and after service to be credible and his statements are accorded significant evidentiary weight.  The Board therefore finds that not only is there evidence of in-service incurrence of pes planus, but that the pes planus has always been present and that the Veteran has had symptoms that occurred from separation to the present.  Accordingly, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

The Board recognizes VA examiner in May 2014 concluded the Veteran did not have pes planus.  As noted, however, there is medical evidence diagnosing pes planus both before and after the VA examiner's report.  Different examiners, at different times, will not describe the same disability in the same language, and features of a disability which must have persisted unchanged may be overlooked or a change for better or worse may not be accurately appreciated or described.  38 C.F.R. § 4.2.  The Board, when examining the entire medical history before it, finds the evidence indicates the Veteran currently has pes planus and has had it since service.

In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current bilateral pes planus disability is related to military service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted as to the issue of service connection for a bilateral pes planus disability.

ORDER

Entitlement to service connection for bilateral pes planus is granted.


REMAND

As to the other disabilities, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection.  The Board has determined that further development is required before it can address the merits of the Veteran's claims.

There is documentation in the medical records record that the Veteran has applied for benefits from the Social Security Administration, but the file does not contain the Social Security Administration records.  The VA is obligated to obtain records from the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).

The Veteran testified receiving treatment at East Orange, New Jersey VAMC since 1986.  The VAMC records before December 2003 have not been but should be associated with his file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A (c)); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

There are also private records which should be obtained by VA as these records may help prove the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322   (2010).  Although the Veteran testified all treatment occurred at the VAMC, the VAMC treatment notes of record demonstrate the Veteran has seen private physicians.  The May 2014 VAMC note refers to the Veteran seeing a private orthopedic physician for his ankles and feet.  This physician may be named Dr. Jerell Jones.  This same note refers to a private MRI in West Orange, New Jersey.  Finally, the Veteran received a prescription from a private podiatrist in July 2015.  The AOJ should ask the Veteran to identify these private medical providers and either submit the private medical records or authorize VA to obtain the records for the file.

When the RO requested the Veteran's service treatment records, the response did not include a separation examination.  The service treatment records, however, indicate the Veteran requested a separation examination in June 1986, one month before separation.  Further, at least one VA examiner, in April 2013, indicated he reviewed the separation examination record before preparing his report.  VA has a duty to search for records that would assist a Veteran in the development of his claim, and for which the Veteran has provided the Secretary information sufficient to locate such records, to include making as many requests as are necessary and ending only when such a search would become "futile."  38 C.F.R. § 3.159.  Therefore, the Board has determined that VA should make a request for a copy of the separation examination as set forth in § 3.159.

When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  D'Aries v. Peake, 22 Vet.App. 97, 104 (2008).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Id. (quoting Green v. Derwinski, 1 Vet.App. 121, 124 1991)); see also Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  Although the Veteran has received several VA examinations, the Board notes that none of the examinations address whether the back, ankle, or knee disabilities are caused or aggravated by the pes planus disability.  Therefore, a VA examiner should address whether the Veteran's knee, ankle, or back disabilities are directly related to service, or caused or aggravated by the pes planus or another disability.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 314 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

In addition, the May 2012 VA examination diagnosed a left ankle condition, but not a right ankle condition.  Yet the May 2014 diagnosed a right ankle condition, but stated there was no history of pain in the left ankle.  The examinations thus appear to contradict each other by diagnosing an ankle condition in one ankle, but not the other.  Both ignore the medical treatment notes indicating the September 2013 X-rays that demonstrated osteoarthritis in both ankles.  Based upon the foregoing, the Board finds these examinations do not allow it to provide a proper judicial review.

The May 2014 VA back examiner stated that the back disability is not related to service because the Veteran has never received treatment until many years after discharge.  The medical records start in December 2003 which notes the Veteran has had chronic back pain for many years.  In addition, the Veteran reported to the VA examiner that after injuring his back in service, he has had back pain since that time.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Thus, the VA examiner did not account for the Veteran's lay evidence of continuing symptomatology.  In addition, the VA examiner concluded any ankle disability did not cause or aggravate the back because the Veteran's gait was not altered but shortly thereafter in August 2014, the VAMC medical providers noted that the Veteran's ankle pain caused back symptoms because of an altered gait.  

The Board thus finds the VA examinations currently of record are incomplete and new VA examinations must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant VA medical records, electronic or paper, from separation to the present not already of record.  

In particular, the AOJ should obtain all VAMC records before December 2003 and since July 2016.  The AOJ is specifically directed to request not only electronic notes, but to contact the appropriate custodian to ascertain whether there are paper records that relate to the Veteran.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Obtain the Veteran's records from the Social Security Administration.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran to identify all outstanding private treatment records relevant to the claims on appeal and submit or authorize VA to obtain the identified medical records, to include the Dr. Jerell Jones, and/or the private orthopedic physician referred to in the May 2014 VAMC outpatient note, and the outside MRI for the ankles and feet.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

4.  Request from the proper Federal Custodian of the United States Army records, the National Personnel Records Center, and any other appropriate source to include the National Archives and Records Administration, and the applicable service department for a copy of the Veteran's separation examination in June or July 1986.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

If possible, the Veteran himself is asked to obtain these records to expedite his appeal.

5.  After the record development is completed, provide the Veteran with a VA joints examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

a).  The examiner is asked to determine whether the Veteran has a knee disability for each knee.  For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner determines that a knee disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any such disability was caused by or aggravated by the Veteran's service connected pes planus.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

b).  The examiner is asked to determine whether the Veteran has a disability in each ankle. For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner determines that an ankle disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any such disability was caused by or aggravated by the Veteran's service connected pes planus.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to comment on the in-service treatment

A complete rationale for any opinion offered should be provided.

6  After the record development is completed, provide the Veteran with a VA spine examination. The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted. The rationale for all opinions should be provided. 

The examiner should elicit a full history from the Veteran and consider the lay statements of record. It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran has a lumbar spine disability. For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner determines that a lumbar spine disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any such disability was caused by or aggravated by any other disability, to specifically include the Veteran's service connected pes planus.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

7.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


